DETAILED ACTION
1.	The Amendment filed 05/05/2022 has been entered. Claims 1-3, 5-7 & 9-10 in the application remain pending and are currently being examined. Claims 3 & 5-7 were amended. Claims 4 & 8 were cancelled. Claims 1-2 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 03/01/2022.

Claim Objections
3.	Claim 1 is objected to because of the following informalities: line 27 recites “energizing interval” which should recite “an energizing interval”.

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b), of claims 3-10 are withdrawn per amendments of claims 3 & 5.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Anderhuber (US 2014/0329033 A1) of claims 4 & 8 are withdrawn per cancellation of claims 4 & 8.

Claim Rejections - 35 USC § 112	
6.	Claims 3, 5-7 & 9-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 3, line 5 recites “the traveling wave magnetic field generators”, however lines 3-4 previously recite “transverse traveling wave magnetic field generators” and “longitudinal traveling wave magnetic field generators”. Thus it is unclear whether line 5 is referencing the transverse traveling wave magnetic field generators or the longitudinal traveling wave magnetic field generators or both. For examination purposes, examiner is interpreting “the traveling wave magnetic field generators” as “the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators”. To correct this problem, amend line 5 to recite “the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators”.
As regards to	 claim 3, line 6 recites “left, right, front, and back traveling wave magnetic field generators”, however lines 3-4 previously recite “transverse traveling wave magnetic field generators” and “longitudinal traveling wave magnetic field generators”. Thus it is unclear whether line 6 is referencing the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators or both or additional traveling wave magnetic field generators. For examination purposes, examiner is interpreting “left, right, front, and back traveling wave magnetic field generators” as “the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators constitute left, right, front, and back traveling wave magnetic field generators”. To correct this problem, amend line 6 to recite “the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators constitute left, right, front, and back traveling wave magnetic field generators”.
As regards to	 claim 3, line 14 recites “the left traveling wave magnetic field generator”, however line 6 previously recites “left traveling wave magnetic field generators” and referenced in line 12 as “the left traveling wave magnetic field generators”. Thus it is unclear which left traveling wave magnetic field generator of the multiple left traveling wave magnetic field generators line 14 is referencing. For examination purposes, examiner is interpreting “the left traveling wave magnetic field generator” as “the left traveling wave magnetic field generators”. To correct this problem, amend line 14 to recite “the left traveling wave magnetic field generators”.
As regards to	 claim 3, lines 14-15 recites “the right traveling wave magnetic field generator”, however line 6 previously recites “right traveling wave magnetic field generators” and referenced in lines 12-13 as “the right traveling wave magnetic field generators”. Thus it is unclear which right traveling wave magnetic field generator of the multiple right traveling wave magnetic field generators lines 14-15 is referencing. For examination purposes, examiner is interpreting “the right traveling wave magnetic field generator” as “the right traveling wave magnetic field generators”. To correct this problem, amend lines 14-15 to recite “the right traveling wave magnetic field generators”.
As regards to	 claim 3, line 15 recites “the back traveling wave magnetic field generator”, however line 6 previously recites “back traveling wave magnetic field generators” and referenced in lines 10-11 as “the back traveling wave magnetic field generators”. Thus it is unclear which back traveling wave magnetic field generator of the multiple back traveling wave magnetic field generators lines 10-11 is referencing. For examination purposes, examiner is interpreting “the back traveling wave magnetic field generator” as “the back traveling wave magnetic field generators”. To correct this problem, amend line 15 to recite “the back traveling wave magnetic field generators”.
As regards to	 claim 3, line 26 recites “the traveling wave magnetic field generators”, however lines 3-4 previously recite “transverse traveling wave magnetic field generators” and “longitudinal traveling wave magnetic field generators”. Thus it is unclear whether line 5 is referencing the transverse traveling wave magnetic field generators or the longitudinal traveling wave magnetic field generators or both. For examination purposes, examiner is interpreting “the traveling wave magnetic field generators” as “the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators”. To correct this problem, amend line 26 to recite “the transverse traveling wave magnetic field generators and the longitudinal traveling wave magnetic field generators”.
Claims 5-7 & 9-10 are rejected at least based on their dependency from claim 3.

Claim Rejections - 35 USC § 102
7.	Claims 3, 5-7 & 9-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Anderhuber (US 2014/0329033 A1) hereinafter Anderhuber.
	As regards to claim 3, Anderhuber discloses a hot dip coating facility for controlling flow of liquid zinc 9 in a zinc pan 15 for hot-dip galvanization (abs; fig 1-9; clm 14), comprising:
transverse traveling wave magnetic field generators 3-8+13-14 and longitudinal traveling wave magnetic field generators 3-8+11-12, and a switch 30 for the traveling wave magnetic field generators 3-8+11-14 ([0049]-[0069]; fig 1-6; clm 14, 18 & 21-23); 
wherein left, right, front and back (see fig 6-9) traveling wave magnetic field generators 3-8+11-14 are disposed above the surface 10 of the liquid zinc 9 on a left side, a right side, a front end (see fig 6-9) of the zinc pan 15 and a zone between a strip steel 16 and a furnace snout (see fig 6-9), respectively ([0049]-[0076]; fig 1-9; clm 14-23); 
wherein the front traveling wave magnetic field generators 3-8+11 and the back traveling wave magnetic field generators 3-8+12 constitute the transverse traveling wave magnetic field generators 3-8+13-14 ([0049]-[0076]; fig 1-9; clm 14-23); 
wherein the left traveling wave magnetic field generators 3-8+14 and the right traveling wave magnetic field generators 3-8+13 constitute the longitudinal traveling wave magnetic field generators 3-8+11-12 ([0049]-[0076]; fig 1-9; clm 14-23), 
the left traveling wave magnetic field generator 3-8+14 and the right traveling wave magnetic field generator 3-8+13 extend beyond the back traveling wave magnetic field generator 3-8+12 to the rear end of the zinc pan 15 ([0049]-[0076]; fig 1-9; clm 14-23),
wherein the front traveling wave magnetic field generators 3-8+11 comprise a first front traveling wave magnetic field generator 3-5+11 and a second front traveling wave magnetic field generator 6-8+11; the back traveling wave magnetic field generators 3-8+12 comprise a first back traveling wave magnetic field generator 3-5+12 and a second back traveling wave magnetic field generator 4-8+12 ([0049]-[0076]; fig 1-9; clm 14-23),
wherein the first front traveling wave magnetic field generator 3-5+11 and the first back traveling wave magnetic field generator 3-5+12 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the left side of the zinc pan 15, the second front traveling wave magnetic field generator 6-8+11 and the second back traveling wave magnetic field generator 6-8+12 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the right side of the zinc pan 15 ([0049]-[0079]; fig 1-9; clm 14-23), and
wherein the switch 30 for the traveling wave magnetic field generators 3-8+11-14 controls energizing interval of the traveling wave magnetic field generators 3-8+11-14 to control alternately flowing of the liquid zinc 9 ([0047]; [0055]; [0069]; [0081]; fig 2-5; clm 23). 
As regards to claim 5, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the left traveling wave magnetic field generators 3-8+14, the first front traveling wave magnetic field generator 3-5+11, the first back traveling wave magnetic field generator 3-5+12 are arranged in symmetry with the right traveling wave magnetic field generators 3-8+13, the second front traveling wave magnetic field generator 6-8+11, the second back traveling wave magnetic field generator 6-8+12 on both sides of the center line of the width of the strip steel 16 ([0049]-[0076]; fig 1-9; clm 14-23).
As regards to claim 6, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the left traveling wave magnetic field generators 3-8+14 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the rear end 28 of the zinc pan 15; ([0049]-[0079]; fig 1-9; clm 14-23). 
As regards to claim 7, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the left traveling wave magnetic field generators 3-8+14 include a first left traveling wave magnetic field generator 3-5+14 and a second left traveling wave magnetic field generator 6-8+14; the right traveling wave magnetic field generators 3-8+13 include a first right traveling wave magnetic field generator 3-5+13 and a second right traveling wave magnetic field generator 6-8+13 ([0049]-[0079]; fig 1-9; clm 14-23). 
As regards to claim 9, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the switch 30 for the traveling wave magnetic field generators 3-8+11-14 controls power supply frequency of the traveling wave magnetic field generators 3-8+11-14 to be approximately between 0-200 Hz ([0047]-[0048]; [0055]; [0069]; [0081]; fig 2-5; clm 23).
As regards to claim 10, Anderhuber discloses the facility (abs; fig 1-9; clm 14), wherein the switch 30 for the traveling wave magnetic field generators 3-8+11-14 controls power supply frequency of the traveling wave magnetic field generators 3-8+11-14 to be approximately between 50-100 Hz ([0047]-[0048]; [0055]; [0069]; [0081]; fig 2-5; clm 23).

Response to Arguments
8.	Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Anderhuber does not disclose or teach that "the longitudinal traveling wave magnetic field generators (i.e., the left traveling wave magnetic field generator and the right traveling wave magnetic field generator) extend toward the rear end of the zinc pot". The longitudinal inductors (3-8+13, 3-8+14) are located on the extension line of the transverse inductors (3-8+11, 3-8+12). In other words, the longitudinal inductors (3-8+13, 3-8+14) do not extend beyond the back traveling wave magnetic field generator to the rear end of the zinc pot.
(b) Amended claim 3 defines that "the front traveling wave magnetic field generators comprise a first front traveling wave magnetic field generator (75) and a second front traveling wave magnetic field generator (76); the back traveling wave magnetic field generators comprise a first back traveling wave magnetic field generator (71) and a second back traveling wave magnetic field generator (72); the first front traveling wave magnetic field generator (75) and the first back traveling wave magnetic field generator (71) excite the traveling wave electromagnetic fields that drive the liquid zinc to flow to the left side of the zinc pot; the second front traveling wave magnetic field generator (76) and the second back traveling wave magnetic field generator (72) excite the traveling wave electromagnetic fields that drive the liquid zinc to flow to the right side of the zinc pot". The traveling wave magnetic field generator of Anderhuber is not segmented but one-piece, the coils 3-8 together generate a magnetic field 31 in the same direction or a magnetic field 32 in the same direction. 
According to the instant application, by dividing the transverse traveling wave magnetic field generators into two sections, they can effectively engage with the flow caused by the blowing effects of air knife, so that the flow of the liquid zinc is shunted along the center line of the strip steel. It not only ensures the flow efficiency of the liquid zinc, but also makes full use of the flow energy of the air knife blowing" See [0040]. 
In contrast, as stated above, Anderhuber does not have a segmented traveling wave magnetic field generator. Anderhuber does not disclose or teach the setting of "dividing the transverse traveling wave magnetic field generator into two sections" of the present invention to "excite the traveling wave electromagnetic fields that drive flow in opposite directions (to the left vs. to the right)". 
In sum, Anderhuber does not recognize the influence of the blowing by air knife on the flow of liquid zinc, nor does it teach that the arrangement of "dividing the transverse traveling wave magnetic field generator into two sections" has any advantages to motivate those skilled in the art to do so. In the absence of relevant teachings, those skilled in the art cannot think of "dividing the transverse traveling wave magnetic field generator into two sections to excite traveling wave electromagnetic fields that drive the liquid zinc to flow to the right side and left side of the zinc pot, respectively".
(c) Further, amended claim 3 defines that "the control device for the traveling wave magnetic field generators controls energizing interval of the traveling wave magnetic field generators to control alternately flowing of the liquid zinc". 
However, as can be seen from [0051] and [0069] of Anderhuber, the "switch 30" mentioned by the Examiner should be the "phase inverter 30", which is used to instantaneously reverse the direction of the magnetic field of the inductors 11-14, rather than to control the energizing interval. In fact, the magnetic field in Anderhuber is uninterrupted because the phase inverter is able to instantaneously reverse the magnetic field. 
Anderhuber does not recognize the technical problem of "the surface liquid zinc in the zinc pot is easily oxidized. Excessive flow of liquid zinc will inevitably increase the amount of surface dross formed in the zinc pot and the loss of zinc resources. Therefore, it is necessary to timely control the surface flow of the liquid zinc to reduce the surface oxidation of the liquid zinc." In fact, in Anderhuber, in order to prevent dross from accumulating in certain areas to form "dead zones", the direction of the magnetic field is intermittently reversed by using the phase inverter 30 (that is, continuously energized), which will aggravate the excessive flow of the liquid zinc and cause excessive oxidation". 
Thus, the settings of "intermittently reverse the direction of the magnetic field to change the flow of dross in the fan" disclosed in Anderhuber is totally different from the setting of "controlling the energizing interval to control the alternating flow of liquid zinc" defined in the present invention. Anderhuber does not disclose or teach "controlling the energizing interval of the traveling wave magnetic field generator to control the alternating flow of liquid zinc".
(d) Anderhuber fails to satisfy the plain meaning of the claim language, and therefore, fails to teach or suggest claim 3. Therefore, Applicant respectfully submits that Anderhuber fails to teach or suggest each element of Applicant's claims.

9.	In response to applicant’s arguments, please consider the following comments.
(a) As already discussed above in detail in regards to claim 3,  Anderhuber discloses the left traveling wave magnetic field generator 3-8+14 and the right traveling wave magnetic field generator 3-8+13 extend beyond the back traveling wave magnetic field generator 3-8+12 to the rear end of the zinc pan 15 ([0049]-[0076]; fig 1-9; clm 14-23). That is, as clearly seen in fig 9A below, the longitudinal inductors 3-8+13 & 3-8+14 extend beyond the extension line of the transverse inductor 3-8+12.

    PNG
    media_image1.png
    552
    621
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    8
    8
    media_image2.png
    Greyscale
 	(b) As already discussed above in detail in regards to claim 3,  Anderhuber discloses wherein the front traveling wave magnetic field generators 3-8+11 comprise a first front traveling wave magnetic field generator 3-5+11 and a second front traveling wave magnetic field generator 6-8+11; the back traveling wave magnetic field generators 3-8+12 comprise a first back traveling wave magnetic field generator 3-5+12 and a second back traveling wave magnetic field generator 4-8+12 ([0049]-[0076]; fig 1-9; clm 14-23),
wherein the first front traveling wave magnetic field generator 3-5+11 and the first back traveling wave magnetic field generator 3-5+12 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the left side of the zinc pan 15, the second front traveling wave magnetic field generator 6-8+11 and the second back traveling wave magnetic field generator 6-8+12 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the right side of the zinc pan 15 ([0049]-[0079]; fig 1-9; clm 14-23). 
That is, coils 3-5 of traveling wave magnetic field generator 11 can be grouped to form a first front traveling wave magnetic field generator and coils 6-8 of traveling wave magnetic field generator 11 can be grouped to form a second front traveling wave magnetic field generator; and coils 3-5 of traveling wave magnetic field generator 12 can be grouped to form a first back traveling wave magnetic field generator and coils 6-8 of traveling wave magnetic field generator 12 can be grouped to form a second back traveling wave magnetic field generator; wherein as clearly seen in figures 7-9, the first front traveling wave magnetic field generator 3-5+11 and the first back traveling wave magnetic field generator 3-5+12 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the left side of the zinc pan 15 (arrows pointing from traveling wave magnetic field generator indicating flow direction); and wherein the second front traveling wave magnetic field generator 6-8+11 and the second back traveling wave magnetic field generator 6-8+12 excite the traveling wave electromagnetic fields that drive the liquid zinc 9 to flow to the right side of the zinc pan 15 (arrows pointing from traveling wave magnetic field generator indicating flow direction).
(c) Anderhuber discloses:
 [0051] For easily applying the invention, a phase inverter 30 is provided, which allows in a single actuation operation, modification of the connections of the coils connected to the phases 1 and 2 (in the illustrated example the coils 3, 5, 6, 8) respectively so as to be able to instantaneously reverse the direction of the sliding field, being aware that the connections of the coils 4, 7 connected to the phase 3 remain unchanged. Thus, in the configuration illustrated in solid lines in FIG. 2, wherein the coils 3 and 6 are connected to the phase 1, and the coils 5 and 8 to the phase 2, the field slides from left to right according to the arrow 31. In the configuration illustrated in dotted lines in FIG. 2 wherein the coils 3 and 6 are connected to the phase 2 and the coils 5 and 8 are connected to the phase 1, the field slides from right to left according to the arrow 32.
[0069] These means for reversal of the field of the inductor 11-14 may very simply be formed by a switch which changes the powering of the various coils 3-8. For this, as seen and illustrated in FIG. 2, it is sufficient to provide a phase switch 30 which changes the powering of the coils of the motor. This switch 30 is set up in the electric cabinet for controlling the facility and may be remotely controlled by an operator and/or by an automatic system. The change in the direction of the sliding field is instantaneous.
Merriam-Webster defines interval as follows: a space of time between events or states.
Examiner respectfully contends the switch 30 controlling a space of time between reversing the direction of the sliding field of the traveling wave magnetic field generators 3-8+11-14 to control alternately flowing of the liquid zinc 9 as clearly seen in figures 7-9 indeed satisfies the claimed limitation.
(d) In view of the foregoing, Examiner respectfully contends the limitations of claim 3 are indeed satisfied. Claims 5-7 & 9-10 are rejected at least based on their dependency from claim 3, as well as for their own rejections on the merits, respectively. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717